Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Species I, claims 1-5, in the reply filed on 03/04/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse and made final (MPEP § 818.03(a)). Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-5 are currently under examination on the merits.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2003/0048522, ‘522 hereafter) in view of Homma et al (US 2010/0110530, ‘530 hereafter).
Regarding claims 1-4, ‘522 discloses an electrophoretic display reading upon electrically controlled smart window, comprising two transparent plates arranged oppositely and naturally other components such as power supply and light-adjusting area between two transparent plates divided into a plurality of light-adjusting units by pixel wall in grid shape (picture 2-5, [0022]-[0036]), wherein liquid crystal polymer 
Regarding claims 2 and 3, it is also noted that the liquid crystal particles recited in these claims are in product by process format and that the process limitation does not further limit the product structurally unless it imparts structure by the recited process steps. The product being formed as claimed would not differentiate over a product formed in another conventional way structurally.  Therefore, the prior art disclosing a charged liquid crystal polymer particle, which is the same as or obvious from the one in the claim, will be sufficient to reject the claim regardless of the process limitation (see MPEP 2113 for PBP).

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2003/0048522, ‘522 hereafter) in view of Homma et al (US 2010/0110530, ‘530 hereafter) as applied to claim 1 above, further in view of Chung et al (US 2005/0243406, 406 hereafter).
Regarding claim 5, modified ‘522 teaches all the limitations of claims 1 and 4, but ‘522 does not specifically disclose the dielectric solvent used for dispersion of the liquid crystal polymer particle is a silicone oil, however, ‘406 discloses an electrically switchable display comprising a particle and a medium for dispersion of the particle, wherein the medium is a dielectric solvent including a low viscosity silicone oil to render the particle having desired responsive speed in the medium (Fig. 2A, [0010]-[0013], [0053], [0062]). In light of these teachings, one of ordinary skill in the art would have used low viscosity silicone oil as a medium for the dispersion of liquid crystal particle in the display of ‘522, because the known low viscosity silicone oil would predictably resulted in desired switching speed in  an electrically switchable display (See MPEP 2143 (D)). 

Response to Arguments
Applicant's arguments filed on 11/08/2021 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782